Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to claims filed on 05/12/2020; the foreign application priority date of 11/13/2017 is considered
Claims 1-20 are pending and rejected; claims 1, 9 and 12 are independent claims

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-20 are objected to because of the following informalities: the abbreviation FPGA should be spelt out at least once before abbreviation is used for every independent claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khan et al. US Pub. No.: 2018/0302281 A1 (hereinafter Khan).

Khan teaches:
As to claim 9, a development device comprising: 
one or more processors (see Khan Fig. 12, processor); and 
one or more memories storing thereon computer-readable instructions that, when executed by the one or more processors (see Khan Fig. 12, memory), cause the one or more processors to perform acts comprising: 
uploading a design file to a development management platform (see Khan ¶61, library of host logic designs can uploaded by uploading multiple host logic designs using the host logic ingestion functionality 415… host logic designs can be provided by uploading multiple different host logic designs and/or by making features of the individual host logic designs selectable using directive pragmas or macro statements); 
receiving a synthesis report sent by the development management platform (see Khan ¶77, one or more synthesis reports can be generated by the logic synthesis 520… an implementation report can be generated to provide information about a utilization of the logic designs); and 
sending, to the development management platform, a writing instruction triggered according to the synthesis report, the writing instruction instructing to write a burner file corresponding to the design file into a FPGA (see Khan ¶75, logic synthesis 520 can be used to transform a specification (e.g., source code) written in behavioral and/or structural RTL into a netlist based on a target technology…logic synthesis 520 can target different configurable logic technologies, such as FPGAs having different architectures).

As to claim 11, the development device of claim 9, wherein, prior to the uploading the design file to the development management platform, the method further comprises: sending a development request to the development management platform in response to a development start operation (see Khan ¶18, downloading the validated configuration data to the configurable logic in response to a request to configure an instance of the configurable logic platform); and 
receiving a template constraint file corresponding to the FPGA that is sent by the development management platform in response to the development request (see Khan ¶84, MI can include a template for a root volume of the instance (e.g., an OS and applications)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al US Pub. No.: 2018/0302281 A1 (hereinafter Khan) in view of Kanshin et al. US Pub. No.: 2017/0109469 A1 (hereinafter Kanshin).
As to claim 10,  Khan does not explicitly teach but the related art Kanshin teaches the development device of claim 9, wherein the design file includes an actual constraint file corresponding to an FPGA of the FPGA cloud host, for detecting, by the development management platform, validity of the actual constraint file and synthesis processing the design file in response to detecting that the actual constraint file is valid (see Khan ¶61, library of host logic designs can uploaded by uploading multiple host logic designs using the host logic ingestion functionality 415… host logic designs can be provided by uploading multiple different host logic designs and/or by making features of the individual host logic designs selectable using directive pragmas or macro statements; ¶69, constraints describing various implementation details; ¶77, logic repository service can also include library management and validation 540 functionality… one or more synthesis reports can be generated by the logic synthesis 520 and one or more reports can be generated by the place and routing 530…).


Khan teaches:
As to claim 1, a method comprising: 
synthesis processing the design file in response to detecting that the actual constraint file is valid (see Khan ¶77, logic repository service can also include library management and validation 540 functionality… one or more synthesis reports can be generated by the logic synthesis 520 and one or more reports can be generated by the place and routing 530… ) ; and 
writing a burner file obtained from the synthesis processing into the FPGA (see Khan ¶75, logic synthesis 520 can target different configurable logic technologies, such as FPGAs having different architectures; ¶116, the configuration data can be transmitted to the host server computer [i.e. FPGA]).
Although Khan teaches:
detecting, in response to a design file uploaded by a development device, validity of an actual constraint file included in the design file, the actual constraint file corresponding to an FPGA of a FPGA cloud host; (see Khan ¶61, library of host logic designs can uploaded by uploading multiple host logic designs using the host logic ingestion functionality 415… host logic designs can be provided by uploading multiple different host logic designs and/or by making features of the individual host logic designs selectable using directive pragmas or macro statements; ¶69, constraints describing various implementation details; ¶75, logic synthesis 520 can target different configurable logic technologies, such as FPGAs having different architectures, manufacturing processes, capacities, and/or 
Khan does not explicitly teach but the related art Kanshin teaches:
	validity of an actual constraint file included in the design file (see Kanshin ¶¶2, 23, 30, verification systems may allow for in-design and back-end physical verification, constraint validation, and reliability checking)
 	Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to validate an actual constraint file included in a design file as taught by Kanshin as facilitating logic repository service for cloud/web host development disclosed by Khan. It would have been obvious to a person of ordinary skill to be motivated to do so, with a reasonable expectation of success, because validation potentially increase the security and/or availability of the computing resources.
As to claim 2, the combination of Khan and Kanshin teaches the method of claim 1, wherein: prior to the writing the burner file obtained from the synthesis processing into the FPGA, the method further comprises feeding a synthesis report obtained from the synthesis processing back to the development device (see Khan ¶77, one or more synthesis reports can be generated by the logic synthesis 520… an implementation report can be generated to provide information about a utilization of the logic designs)

As to claim 3, the combination of Khan and Kanshin teaches the method of claim 2, wherein: the writing the burner file obtained from the synthesis processing into the FPGA comprises writing, in response to a writing instruction triggered by the development device, the burner file corresponding to the writing instruction into the FPGA (see Khan ¶75, logic synthesis 520 can be used to transform a specification (e.g., source code) written in behavioral and/or structural RTL into a netlist based on a target technology…logic synthesis 520 can target different configurable logic technologies, such as FPGAs having different architectures). 

As to claim 4, the combination of Khan and Kanshin teaches the method of claim 3, wherein the writing the burner file corresponding to the writing instruction into the FPGA comprises: transmitting the burner file to a virtual machine manager corresponding to the FPGA cloud host for writing the burner file into the FPGA through the virtual machine manager (see Khan ¶¶81, 92 and 117, a virtual machine on the host server computer of the computing environment and making the configured FPGA available for use by the instance of the virtual machine). 

As to claim 5, the combination of Khan and Kanshin teaches the method of claim 1, wherein the detecting validity of the actual constraint file included in the design file comprises: determining that the actual constraint file is valid in response to determining that a result of comparison between a template constraint file stored locally and the actual constraint file indicates that the template constraint file is consistent with the actual constraint file, the template constraint file corresponding to the FPGA (see Khan ¶79, validation 540 can include comparing a netlist of the application logic and confirming that the application logic meets capacity and area restraints of the configurable hardware platform…validation of a bitstream can include comparing a portion of the ingested bitstream data corresponding to the host logic to a baseline version of the host logic). 

As to claim 6, the combination of Khan and Kanshin teaches the method of claim 5, wherein the method further comprises: sending, in response to a development request triggered by the development device, the template constraint file to the development device (see Khan ¶84 MI can include a template for a root volume of the instance (e.g., an OS and applications), launch permissions for controlling which customer accounts can use the MI, and a block device mapping which specifies volumes to attach to the instance when the instance is launched). 

wherein: the synthesis processing the design file comprises, in response to determining that a third-party IP core is called in the design file, synthesis processing the called third-party IP core stored locally and the design file (see Khan 76, the host logic can be synthesized with the logic synthesis 520 to generate a netlist for the host logic, and the netlists for the host and application logic can be combined into a single design to produce a netlist for the place and route 530; ¶¶23 and 28, a netlist generated by a logic synthesis tool, and/or placed and routed logic gates generated by a place and route tool). 

As to claim 8, the combination of Khan and Kanshin teaches the method of claim 7, wherein the feeding the synthesis report obtained from the synthesis processing back to the development device comprises: feeding a predefined non-sensitive synthesis report obtained from the synthesis processing back to the development device, wherein the non-sensitive synthesis report does not include information of the called third-party IP core (see Khan ¶¶77-78, reports can be generated at the various steps of the method 500 to provide information about the logic designs. For example, one or more synthesis reports can be generated by the logic synthesis 520 and one or more reports can be generated by the place and routing 530. As one example, an implementation report can be generated to provide information about a utilization of the logic designs). 

Khan teaches:
As to claim 12, a system comprising: 
a development management platform in remote communication with a development device (see Khan Fig. 1 and ¶21, a logic repository service 110 for managing configuration data that can be used to configure configurable resources within compute resources 120) that: 
synthesis process the design file in response to detecting that the actual constraint file is valid (see Khan Fig. 5 and ¶28, integrated system design can synthesized, using a logic synthesis program, to create a netlist for the system design); and 
write a burner file obtained from the synthesis processing into a FPGA (see Khan Fig. 5 and ¶74, source code for the application logic and the host logic can be received during the ingestion 510 and the application logic and the host logic can be combined into a single design to produce source code for logic synthesis 520)
Khan does not explicitly teach but the related art Kanshin teaches:
detects validity of the actual constraint file (see Kanshin ¶¶2, 23, 30, verification systems may allow for in-design and back-end physical verification, constraint validation, and reliability checking)

 	Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to validate an actual constraint file included in a design file as taught by Kanshin as facilitating logic repository service for cloud/web host development disclosed by Khan. It would have been obvious to a person of ordinary skill to be motivated to do so, with a reasonable expectation of success, because validation potentially increase the security and/or availability of the computing resources.

As to claim 13, the combination of Khan and Kanshin teaches the system of claim 12, further comprising: a development device that: designs a design file including an actual constraint file corresponding to the FPGA (see Khan ¶76, the host logic can be synthesized with the logic synthesis 520 to generate a netlist for the host logic, and the netlists for the host and application logic can be combined into a single design to produce a netlist); and 
uploads the obtained design file to the development management platform host logic designs can be provided by uploading multiple different host logic designs and/or by making features of the individual host logic designs selectable using directive pragmas or macro statements);

As to claim 14, the combination of Khan and Kanshin teaches the system of claim 12, wherein: the development device receives a synthesis report obtained from the synthesis processing and fed back by the development management platform, and sends a writing instruction triggered according to the synthesis report to the development management platform (see Khan ¶77, one or more synthesis reports can be generated by the logic synthesis 520… an implementation report can be generated to provide information about a utilization of the logic designs).

As to claim 15, the combination of Khan and Kanshin teaches the system of claim 14, wherein: the development management platform feeds the synthesis report obtained from the synthesis processing back to the development device, and writes the burner file into the FPGA according to the writing instruction (see Khan ¶75, logic synthesis 520 can be used to transform a specification (e.g., source code) written in behavioral and/or structural RTL into a netlist based on a target technology…logic synthesis 520 can target different configurable logic technologies, such as FPGAs having different architectures).

As to claim 16, the combination of Khan and Kanshin teaches the system of claim 15, wherein the development management platform compares a template constraint file stored locally with the actual constraint file, and determines that the actual constraint file is valid in response to determining that a result of comparison indicates that the template constraint file is consistent with the actual constraint file, wherein the template constraint file corresponds to the FPGA (see Khan ¶79, validation 540 can include comparing a netlist of the application logic and confirming that the application logic meets capacity and area restraints of the configurable hardware platform…validation of a bitstream can include comparing a portion of the ingested bitstream data corresponding to the host logic to a baseline version of the host logic).

As to claim 17, the combination of Khan and Kanshin teaches the system of claim 12, wherein: the development device sends a development request to the development management platform in response to a development start operation (see Khan ¶84 MI can include a template for a root volume 

As to claim 18, the combination of Khan and Kanshin teaches the system of claim 17, wherein: the development management platform sends the template constraint file to the development device in response to the development request(see Khan ¶84 MI can include a template for a root volume of the instance (e.g., an OS and applications), launch permissions for controlling which customer accounts can use the MI, and a block device mapping which specifies volumes to attach to the instance when the instance is launched).

As to claim 19, the combination of Khan and Kanshin teaches the system of claim 12, wherein: the development management platform stores a third-party IP core; and the development management platform, in response to determining that the third-party IP core is called in the design file, synthesis processes the called third-party IP core and the design file, and feeds a predefined non-sensitive synthesis report obtained from the synthesis processing back to the development device, wherein the non-sensitive synthesis report does not include information of the called third-party IP core (see Khan 76, the host logic can be synthesized with the logic synthesis 520 to generate a netlist for the host logic, and the netlists for the host and application logic can be combined into a single design to produce a netlist for the place and route 530; ¶¶23 and 28, a netlist generated by a logic synthesis tool, and/or placed and routed logic gates generated by a place and route tool).

As to claim 20, the combination of Khan and Kanshin teaches the system of claim 12, further comprising: a virtual machine manager that receives the burner file sent by the development management platform, and writes the burner file into the FPGA; and a user virtual machine having a data access link with the FPGA, that deploys code in the design file and accesses the FPGA through the data access link (see Khan ¶¶81, 92 and 117, a virtual machine on the host server computer of the computing environment and making the configured FPGA available for use by the instance of the virtual machine).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478.  The examiner can normally be reached on Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433